Lawrence, Judge:
The question of the proper dutiable value of the merchandise covered by the appeals for a reappraisement enumerated in schedule “A,” attached to and made part of this decision, is before the court for determination.
When said appeals were called for hearing, it was orally stipulated by the parties hereto that the values of the merchandise in controversy were the invoice unit values, net, plus cost of packing when packing is charged extra, as representing export value, there being no foreign value for such or similar merchandise as the prices and disposition are controlled in the home market.
Upon the agreed statement of fact, I find and hold that export value, as that value is defined in section 402 (d) of the Tariff Act of 1930 (19 U. S. C. § 1402 (d)), is the proper basis for the determination of the value of the merchandise here involved, and that said value is the invoice unit values, net, plus cost of packing when packing is charged extra.
Judgment will be entered accordingly.